725 N.W.2d 55 (2006)
HIGHLAND-HOWELL DEVELOPMENT COMPANY, LLC, Petitioner-Appellant,
v.
TOWNSHIP OF MARION, Respondent-Appellee.
Docket No. 130698, COA No. 262437.
Supreme Court of Michigan.
December 29, 2006.
On November 15, 2006, the Court heard oral argument on the application for leave to appeal the January 31, 2006 judgment of the Court of Appeals. On order of the Court, the application is again considered, and it is GRANTED. The parties shall include among the issues to be briefed: (1) what was the specific benefit conferred on petitioner's property by the special assessment confirmed in 1996, see Kadzban v. Grandville, 442 Mich. 495, 502 N.W.2d 299 (1993); (2) whether that benefit was reduced by the informal change in the improvement plan or respondent's May 13, 2004 resolution; (3) whether respondent's informal change or respondent's May 13, 2004 resolution is reviewable by the Michigan Tax Tribunal under MCL 205.731(a); and (4) what remedy, if any, petitioner would have if the change in the improvement plan after confirmation of the special assessment roll reduced the value that accrued to petitioner's property such that the benefit became unreasonably disproportionate to the amount assessed.